DETAILED ACTION
This office action is in response to request for consideration under the After Final Consideration Pilot Program 2.0 (AFCP 2.0) filed on July 19, 2022.  
Claims 17-19 have been cancelled (via the Examiner’s Amendment below).
Claims 1 and 20 have been amended.
Claims 3-4, 7-8, 11-12 and 15-16 were objected previously. 
Claims 1-16 and 20 are currently allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed on July 25, 2022, and subsequently given in a telephone interview by Mr. Arun A. Shome (Reg. No. 68,408) on July 27, 2022.
The application has been amended as follows: 
With regard to Claims 17-19, these claims are now cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an invention of automatic detection methods include a method of detecting a folding length of a folded medium, and a method of detecting a deviation amount at a sheet edge of the folded medium (see original disclosure, i.e. para. 3 and etc.). 
With regard to Claim 1, the closest prior arts of record, Kawamura, Mizuno and Seto, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… discriminate whether the image is of the first surface or the second surface based on an identification image in the image; … and automatically determine a correction direction of the folding deviation according to whether the surface on which the folding deviation occurs is the first surface or the second surface and adjust a folding mechanism based on the automatically determined correction direction so that the folding deviation decreases”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on July 19, 2022 (i.e. pg. 5-6 and etc.), are neither taught nor suggested fully by the prior art(s) of record.
With regard to Claims 2-16, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 20, the closest prior arts of record, Kawamura, Mizuno and Seto, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… discriminating whether the image is of the first surface or the second surface based on an identification image in the image; … and automatically determining a correction direction of the folding deviation according to whether the surface on which the folding deviation occurs is the first surface or the second surface and adjusting a folding mechanism based on the automatically determined correction direction so that the folding deviation decreases”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on July 19, 2022 (i.e. pg. 5-6 and etc.), are neither taught nor suggested fully by the prior art(s) of record.
Therefore, Claims 1-16 and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKY X ZHENG/Primary Examiner, Art Unit 2675